Title: To John Adams from Francis Henderson, 6 April 1822
From: Henderson, Francis
To: Adams, John


				
					Sir,
					Charleston,—South Carolina—6th. April, 1822.
				
				I did Myself the honor to write you, on the 3d. January last, from Newport,—Rhode Island; with sundry accompanying documents for your perusal, relative to the Claim of Myself & Family on the United States, as the Heirs and Representatives of the late Lieut. Colo. John Laurens.Myself and Son, soon afterwards, arrived here, to spend the remainder of the Winter and Spring, and attend to the affairs of my Family, in the State of South Carolina.Having, hitherto, received no answer from you to my aforesaid letter,—permit me, by the present, to request, you will be good enough to favor me with your reply and the Documents sent you, addressed to me, at Newport, Rhode Island,—to which place, please God, I shall return the end of this or early next month.I have the Honor to be with very great respect and consideration, Sir, Your Obedient Humble Servant
				
					Fras: Henderson
				
				
			